DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2020, 02/22/2021, and 04/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 14, 18, 23, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, any additional objections and/or rejections to the objected claims as detailed below would also need to be remedied. 

Claim Objections
Claims 1, 5, 19, 21, and 26 are objected to because of the following informalities:  
Claims 1, 19, and 21 recite “an adjusted transport parameter” on lines 11-12, 14, and 11-12, respectively.  It is unclear if the “adjusted transport parameter” is the transport parameter adjusted based on the target historical information or the adjusted transport parameter” on the basis that certain dependent claims refer to “the adjusted transport parameter”. 
Claim 5 recites, “the predetermined threshold value” on lines 2, 4, 6, and 7, which lacks antecedent basis. 
Claim 26 recites, “the trigger event type” on lines 4 and 7, which lacks antecedent basis. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 15-16, 19, 21-22, 24-25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 14-18, and 22-23 of copending Application No. 16/634868 in view of LeFevre et al. (U.S. Patent Publication No. 2008/0104259, hereinafter “LeFevre”). 


controlling a connection state of the QUIC connection based on the adjusted transport parameter. 

The reference application does not appear to disclose: 
receiving a QUIC connection request from a peer endpoint;
analyzing the QUIC connection request and obtaining identification information of the peer endpoint;
retrieving target historical information of the peer endpoint based on the identification information;
adjusting a transport parameter based on the target historical information;
establishing a QUIC connection with the peer endpoint based on an adjusted transport parameter. 

LeFevre discloses: 
receiving a connection request from a peer endpoint (§ 0023, Lines 1-2; The storage device receives I/O requests from a host or “peer endpoint”);
analyzing the connection request and obtaining identification information of the peer endpoint (§ 0023, Lines 2-4; Once the host is identified from the I/O requests from the host);
retrieving target historical information of the peer endpoint based on the identification information (§ 0023, Lines 2-4 and 7-8; The storage device asks a 
adjusting a transport parameter based on the target historical information (§ 0010, Lines 13-16; The aforementioned information is used to predict when a host will timeout or abort an operation.  Before such a timeout or abort occurs, the storage system send the host a notice inform the host that the I/O request is still pending.  This action effectively extends the timeout period);
establishing a connection with the peer endpoint based on an adjusted transport parameter (See citation above.  The storage device’s notification to the host effectively extends the timeout period of the connection so that a failover event is not initiated by the host). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the reference application with the teachings of LeFevre in order to reduce the number of failovers and consequently the occurrence of re-sends along multiple different communication paths (LeFevre, § 0047, Lines 1-3). 

Regarding claim 2, the reference application in view of LeFevre further discloses wherein the retrieving the target historical information of the peer endpoint based on the identification information comprises:
retrieving the target historical information from a historical data set based on the identification information (LeFevre, § 0023, Lines 7-8; The information can be stored in the storage device); 


Regarding claim 3, the reference application in view of LeFevre further discloses adjusting the transport parameter based on a predetermined threshold value in response to a determination that the target historical information is not retrieved (LeFevre, § 0024, Lines 3-4 and § 0025, Lines 4-8; In the event that timeout information is not known, the storage device queries the host for timeout settings and if the host is able to provide such information to the storage device, then this information is provided). 

Regarding claim 4, the reference application in view of LeFevre further discloses wherein the transport parameter comprises an idle timeout indicative of a maximum time of allowing the QUIC connection (Claim 16 of the reference application) being in an idle state (Claim 1 of the reference application).

Regarding claim 5, the reference application in view of LeFevre further discloses wherein the adjusting the transport parameter based on the predetermined threshold value comprises:
adjusting the idle timeout to the predetermined threshold value when the idle timeout is absent or is equal to zero (LeFevre, § 0024, Lines 3-4 and § 0025, Lines 4-8; In the event that timeout information is not known or if the storage device desires to 
adjusting the idle timeout to the predetermined threshold value when the idle timeout is greater than the predetermined threshold value (See citation above.  LeFevre’s updating of existing timeout information is agnostic to whether the idle timeout is greater than, lesser than, or equal to the predetermined threshold value so it would occur when the idle timeout is greater than the predetermined threshold value).

Regarding claim 6, the reference application in view of LeFevre further discloses wherein the predetermined threshold value is a system-level parameter value (Claim 6 of the reference application). 

Regarding claim 7, the reference application in view of LeFevre further discloses adjusting the predetermined threshold value based on at least one of:
system information comprising utilization information of a Central Processing Unit (CPU), utilization information of a memory, and utilization information of a disk interface (Claim 8 of the reference application);
network flow information;
a data type of to-be-transmitted data comprising a long-video type and a short-video type; or 
a plurality of video parameters of to-be-transmitted data comprising a resolution, a framerate, a code rate, and a buffer size of a peer endpoint.


monitoring an idle time of the QUIC connection (Claim 16 of the reference application) being in an idle state (Claim 14 of the reference application);
comparing whether the idle time exceeds the adjusted transport parameter (Claim 14 of the reference application); and
switching the connection state of the QUIC connection to a draining connection state when the idle time exceeds the adjusted transport parameter (Claim 14 of the reference application).

Regarding claim 16, the reference application in view of LeFevre further discloses wherein the monitoring the idle time of the QUIC connection being in the idle state comprises:
recording the idle time of the QUIC connection (Claim 16 of the reference application) being in the idle state by a timer (Claim 15 of the reference application); and
resetting the timer and restarting a timing operation when received data has been processed successfully at an HTTP layer or to-be-transmitted data has been transmitted successfully at a UDP socket (Claim 15 of the reference application.  HTTP is in the application layer).


at least one processor; and 
	at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the system to: 
control a connection state of the QUIC connection based on the adjusted transport parameter.

The reference application does not appear to disclose: 
receive a QUIC connection request from a peer endpoint;
analyze the QUIC connection request and obtaining identification information of the peer endpoint;
retrieve target historical information of the peer endpoint based on the identification information;
adjust a transport parameter based on the target historical information;
establish a QUIC connection with the peer endpoint based on an adjusted transport parameter. 

LeFevre discloses: 
receive a connection request from a peer endpoint (§ 0023, Lines 1-2; The storage device receives I/O requests from a host or “peer endpoint”);

retrieve target historical information of the peer endpoint based on the identification information (§ 0023, Lines 2-4 and 7-8; The storage device asks a question:  Is timeout information already known for the host?  This information can be stored in the storage device);
adjust a transport parameter based on the target historical information (§ 0010, Lines 13-16; The aforementioned information is used to predict when a host will timeout or abort an operation.  Before such a timeout or abort occurs, the storage system send the host a notice inform the host that the I/O request is still pending.  This action effectively extends the timeout period);
establish a connection with the peer endpoint based on an adjusted transport parameter (See citation above.  The storage device’s notification to the host effectively extends the timeout period of the connection so that a failover event is not initiated by the host). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the reference application with the teachings of LeFevre in order to reduce the number of failovers and consequently the occurrence of re-sends along multiple different communication paths (LeFevre, § 0047, Lines 1-3). 

Regarding claim 21, claims 23 and 16 of the reference application discloses a non-transitory computer-readable storage medium, storing computer programs executed by 
controlling a connection state of the QUIC connection based on the adjusted transport parameter. 

The reference application does not appear to disclose: 
receiving a QUIC connection request from a peer endpoint;
analyzing the QUIC connection request and obtaining identification information of the peer endpoint;
retrieving target historical information of the peer endpoint based on the identification information;
adjusting a transport parameter based on the target historical information;
establishing a QUIC connection with the peer endpoint based on an adjusted transport parameter. 

LeFevre discloses: 
receiving a connection request from a peer endpoint (§ 0023, Lines 1-2; The storage device receives I/O requests from a host or “peer endpoint”);
analyzing the connection request and obtaining identification information of the peer endpoint (§ 0023, Lines 2-4; Once the host is identified from the I/O requests from the host);
retrieving target historical information of the peer endpoint based on the identification information (§ 0023, Lines 2-4 and 7-8; The storage device asks a 
adjusting a transport parameter based on the target historical information (§ 0010, Lines 13-16; The aforementioned information is used to predict when a host will timeout or abort an operation.  Before such a timeout or abort occurs, the storage system send the host a notice inform the host that the I/O request is still pending.  This action effectively extends the timeout period);
establishing a connection with the peer endpoint based on an adjusted transport parameter (See citation above.  The storage device’s notification to the host effectively extends the timeout period of the connection so that a failover event is not initiated by the host). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the reference application with the teachings of LeFevre in order to reduce the number of failovers and consequently the occurrence of re-sends along multiple different communication paths (LeFevre, § 0047, Lines 1-3). 

Regarding claim 22, the reference application in view of LeFevre further discloses wherein the retrieving the target historical information of the peer endpoint based on the identification information comprises:
retrieving the target historical information from a historical data set based on the identification information (LeFevre, § 0023, Lines 7-8; The information can be stored in the storage device); 


Regarding claim 24, the reference application in view of LeFevre further discloses wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the system to:
monitor a termination event of the QUIC connection (Claim 16 of the reference application) (Claim 17 of the reference application); and
update the historical data set based on the termination event (LeFevre, § 0021, Lines 13-15; The timeout counter counts the number of timeout events occurring at one or more of the hosts).

Regarding claim 25, the reference application in view of LeFevre further discloses wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the system to:
determine a trigger event type of the termination event, the trigger event type comprising an active trigger event type indicative of a QUIC connection being actively terminated by the peer endpoint and a passive trigger event type indicative of a QUIC connection being not actively terminated by the peer endpoint (Claim 18 of the reference application).

 in view of LeFevre further discloses wherein the retrieving the target historical information of the peer endpoint based on the identification information comprises:
retrieving the target historical information from a historical data set based on the identification information (LeFevre, § 0023, Lines 7-8; The information can be stored in the storage device); 
wherein the target historical information comprises a number of connection terminations of QUIC (Claim 16 of the reference application) connections (LeFevre, § 0021, Lines 13-15; The timeout counter counts the number of timeout events occurring at one or more of the hosts).

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 15-16, 19, 21-22, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre et al. (U.S. Patent Publication No. 2008/0104259, hereinafter “LeFevre”) in view of Roskind (U.S. Patent Application Publication No. 2015/0200845, hereinafter “Roskind”).

Claims 1, 19, and 21:
LeFevre discloses a system of controlling a connection, comprising:
at least one processor (§ 0052, Lines 1-3 and 10-12; Embodiments of the invention are implemented on an apparatus, where an exemplary apparatus is a computer or server comprising a processor); and
at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor (See citation above) cause the system to:
receive a connection request from a peer endpoint (§ 0023, Lines 1-2; The storage device receives I/O requests from a host or “peer endpoint”);

retrieve target historical information of the peer endpoint based on the identification information (§ 0023, Lines 2-4 and 7-8; The storage device asks a question:  Is timeout information already known for the host?  This information can be stored in the storage device);
adjust a transport parameter based on the target historical information (§ 0010, Lines 13-16; The aforementioned information is used to predict when a host will timeout or abort an operation.  Before such a timeout or abort occurs, the storage system send the host a notice inform the host that the I/O request is still pending.  This action effectively extends the timeout period);
establish a connection with the peer endpoint based on an adjusted transport parameter (See citation above.  The storage device’s notification to the host effectively extends the timeout period of the connection so that a failover event is not initiated by the host); and
control a connection state of the connection based on the adjusted transport parameter (§ 0046, Lines 1-3 and § 0012, Lines 5-10; Once the storage device determines that it has a sufficient amount of data for a host, the storage device more effectively manages the I/O requests from the host (i.e., the host will be less prone to initiate multi-path software and re-send I/O requests down an alternate path to the same storage device, reducing the number of unnecessary failover events while at the same time maintain a level of performance that is acceptable to hosts).

LeFevre does not appear to disclose that the connection is a QUIC connection. 

Roskind discloses a method where two endpoints negotiate on and adjust a timeout period for a QUIC connection (§ 0018, Lines 5-7) between them (§ 0044, Lines 8-18; Through repeated experimentation (e.g., probing and adjusting of the proposed timeout delay), the NAT timeout period can be estimated/approximated). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify LeFevre’s system to support QUIC connections involving NATs, as taught by Roskind, in order to keep relevant NAT devices from unbinding port associations for QUIC connections (Roskind, § 0044, Lines 1-5). 

The method of claim 1 is implemented by the system of claim 19 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer-readable storage medium” of claim 21, LeFevre discloses that software programming code to implement the disclosed invention is embodied or stored on any of a variety of known media for use with a data processing system or in any memory device (§ 0052, Lines 13-18).

Claims 2, 22, and 27:
LeFevre in view of Roskind discloses the method as recited in claim 1, the system as recited in claim 19, and the medium as recited in claim 21, wherein the retrieving the 
retrieving the target historical information from a historical data set based on the identification information (LeFevre, § 0023, Lines 7-8; The information can be stored in the storage device); 
wherein the target historical information comprises a number of connection terminations of QUIC connections (LeFevre, § 0021, Lines 13-15; The timeout counter counts the number of timeout events occurring at one or more of the hosts). 

LeFevre does not appear to disclose wherein the target historical information comprises a number of connection terminations of QUIC connections that were not actively terminated by the peer endpoint.

Roskind discloses wherein the target historical information comprises a number of connection terminations of QUIC connections that were not actively terminated by the peer endpoint (§ 0038, Lines 4-9; An implicit teardown condition may be the lapse of a predetermined duration of time or be based on the occurrence or no occurrence of events, such as the absence of packet exchange for a given duration of time).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify LeFevre’s timeout events to include those for implicit teardown conditions, as taught by Roskind, in order to capture timeout events due to inactivity without sending an explicit teardown signal (Roskind, § 0039, Lines 8-10). 

Claim 3:
LeFevre in view of Roskind further discloses:
adjusting the transport parameter based on a predetermined threshold value in response to a determination that the target historical information is not retrieved (LeFevre, § 0024, Lines 3-4 and § 0025, Lines 4-8; In the event that timeout information is not known, the storage device queries the host for timeout settings and if the host is able to provide such information to the storage device, then this information is provided).

Claim 4:
LeFevre in view of Roskind further discloses wherein the transport parameter comprises an idle timeout indicative of a maximum time of allowing the QUIC connection (Roskind, § 0018, Lines 5-7) being in an idle state (LeFevre, § 0010, Lines 13-16; The information is used to predict when a host will timeout or abort an operation.  Before such a timeout or abort occurs, the storage system send the host a notice inform the host that the I/O request is still pending.  This action effectively extends the timeout period). 

Claim 5:
LeFevre in view of Roskind further discloses wherein the adjusting the transport parameter based on the predetermined threshold value comprises:
adjusting the idle timeout to the predetermined threshold value when the idle timeout is absent or is equal to zero (LeFevre, § 0024, Lines 3-4 and § 0025, Lines 4-8; In the event that timeout information is not known or if the storage device desires to update existing timeout information, the storage device queries the host for timeout 
adjusting the idle timeout to the predetermined threshold value when the idle timeout is greater than the predetermined threshold value (See citation above.  LeFevre’s updating of existing timeout information is agnostic to whether the idle timeout is greater than, lesser than, or equal to the predetermined threshold value so it would occur when the idle timeout is greater than the predetermined threshold value). 

Claim 6:
LeFevre in view of Roskind further discloses wherein the predetermined threshold value is a system-level parameter value (LeFevre, § 0024, Lines 3-4 and § 0025, Lines 4-8; In the event that timeout information is not known, the storage device queries the host or “system” for timeout settings and if the host is able to provide such information to the storage device, then this information is provided).

Claim 7:
LeFevre in view of Roskind further discloses adjusting the predetermined threshold value based on at least one of:
system information comprising utilization information of a Central Processing Unit (CPU), utilization information of a memory, and utilization information of a disk interface;
network flow information (Roskind, § 0044, Lines 8-18; Through repeated experimentation (e.g., probing and adjusting of the proposed host timeout delay thru 
a data type of to-be-transmitted data comprising a long-video type and a short-video type; or 
a plurality of video parameters of to-be-transmitted data comprising a resolution, a framerate, a code rate, and a buffer size of a peer endpoint. 

Claim 15:
LeFevre in view of Roskind further discloses wherein the controlling the connection state of the QUIC connection based on the adjusted transport parameter comprises:
monitoring an idle time of the QUIC connection (Roskind, § 0018, Lines 5-7) being in an idle state (LeFevre, § § 0037, Line 3; Once a sufficient amount of data is collected);
comparing whether the idle time exceeds the adjusted transport parameter (LeFevre, § 0037, Lines 3-5; The storage device predicts which request from hosts from short timeouts); and
switching the connection state of the QUIC connection to a draining connection state when the idle time exceeds the adjusted transport parameter (LeFevre, § 0037, Lines 5-11; If these requests languish in the storage system due to high workloads, the storage system can determine whether to abort the request internally, which corresponds to a draining connection state).

Claim 16:

recording the idle time of the QUIC connection (Roskind, § 0018, Lines 5-7) being in the idle state by a timer (LeFevre, § 0020, Lines 3-4; A timeout clock commences when the array controller receives an I/O request); and
resetting the timer and restarting a timing operation when received data has been processed successfully at an HTTP layer or to-be-transmitted data has been transmitted successfully at a UDP socket (See citation above.  The nature of a timeout clock is that it runs until it expires naturally or is preempted due to an event such as an abort operation or a completion of the request.  In the case of an abort operation or a completed request, the timeout clock would simply restart for the next request from the host).

Claim 24:
LeFevre in view of Roskind further discloses wherein the at least one memory further stores instructions that upon execution by the at least one processor cause the system to:
monitor a termination event of the QUIC connection (Roskind, § 0018, Lines 5-7) (LeFevre, § 0021, Lines 9-11; Once the timer at the host expires, the host aborts the request); and
update the historical data set based on the termination event (LeFevre, § 0021, Lines 13-15; The timeout counter counts the number of timeout events occurring at one or more of the hosts).

Claim 25:

determine a trigger event type of the termination event, the trigger event type comprising an active trigger event type indicative of a QUIC connection being actively terminated by the peer endpoint (LeFevre, § 0021, Lines 9-11 and 13-15; Once the timer at the host expires, the host aborts (or “actively” triggers to abort) the request.  The timeout counter counts the number of timeout events occurring at one or more of the hosts) and a passive trigger event type indicative of a QUIC connection being not actively terminated by the peer endpoint (Roskind, § 0038, Lines 4-9; An implicit or “passive” teardown condition may be the lapse of a predetermined duration of time or be based on the occurrence or no occurrence of events, such as the absence of packet exchange for a given duration of time).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2008/0205288 (Herzog) – Concurrent Connection Testing for Computation of NAT Timeout Period – Compute a keep-alive value for a NAT device only once rather than being an on-going process. 
U.S. Patent Application Publication No. 2012/0185585 (Bhate) – Adaptive Idle Timeout for TCP Connections in ESTAB State – Determine an adaptive idle 
U.S. Patent No. 10592322 (Seshadri et al.) – Adaptive Timeout Mechanism – Set a reconfigurable time period based on a number of timeout events generated by the timeout logic during a monitoring period. 
U.S. Patent No. 10958702 (Yang et al.) – Timeout Optimization for Streaming Video – A timeout may be set based on available bandwidth and a size of a fragment requested for download, the timeout may be extended based on network and/or device conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAM T TRAN/Primary Examiner, Art Unit 2452